An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance with
the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.


               IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     No. COA15-343

                                 Filed: 20 October 2015

Guilford County, Nos. 14CRS066022, 14CRS024198

STATE OF NORTH CAROLINA

              v.

JIMMY LEE SULLIVAN


       Appeal by Defendant from judgment entered 22 August 2014 by Judge R.

Stuart Albright in Guilford County Superior Court. Heard in the Court of Appeals

12 October 2015.


       Attorney General Roy A. Cooper, III, by Assistant Attorney General Susannah
       P. Holloway, for the State.

       Brock & Meece, P.A., by C. Scott Holmes, for the Defendant.


       DILLON, Judge.


       A jury found Defendant guilty of robbery with a dangerous weapon and assault

with a deadly weapon. Defendant subsequently pleaded guilty to attaining habitual

felon status. The trial court arrested judgment on the assault with a deadly weapon

conviction and sentenced Defendant as an habitual felon to 127 to 165 months of

imprisonment for the robbery with a dangerous weapon conviction. Defendant gave

oral notice of appeal.
                                 STATE V. SULLIVAN

                                  Opinion of the Court



      Counsel appointed to represent Defendant directs this Court’s attention to

possible issues on appeal, but acknowledges the issues are not sufficient to merit a

meaningful argument for relief on appeal. Counsel asks that this Court conduct its

own review of the record for possible prejudicial error. Counsel has also shown to the

satisfaction of this Court that he has complied with the requirements of Anders v.

California, 386 U.S. 738, 18 L. Ed. 2d 493 (1967), and State v. Kinch, 314 N.C. 99, 331
S.E.2d 665 (1985), by advising Defendant of his right to file written arguments with

this Court and providing him with the documents necessary for him to do so.

      Defendant has not filed any written arguments on his own behalf with this

Court, and a reasonable time in which he could have done so has passed.            In

accordance with Anders, we have fully examined the record to determine whether any

issues of arguable merit appear therein. We have been unable to find any possible

prejudicial error and conclude that the appeal is without merit.

      NO ERROR.

      Chief Judge McGEE and Judge HUNTER, JR., concur.

      Report per Rule 30(e).




                                         -2-